DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              A.Z., the father,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-464

                              [August 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk Olefson, Judge; L.T. Case No. 2018-257 CJ
DP.

  Denise E. Kistner of the Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Department of Children
and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney of Florida Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem on behalf of A.Z.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *          *            *

   Not final until disposition of timely filed motion for rehearing.